
	

113 HR 1822 IH: To extend the authorization period for certain uses of funds from the San Gabriel Basin Restoration Fund.
U.S. House of Representatives
2013-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1822
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2013
			Ms. Chu (for herself,
			 Ms. Linda T. Sánchez of California,
			 and Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To extend the authorization period for certain uses of
		  funds from the San Gabriel Basin Restoration Fund.
	
	
		1.San Gabriel Basin
			 restoration
			(a)ExtensionSection 110(a)(3)(A)(ii) of division B of
			 the Miscellaneous Appropriations Act, 2001 (as enacted into law by section
			 1(a)(4) of Public Law 106–554) is amended by striking 10 and
			 inserting 15.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 project constructed under Section 110 of such Act before, on, or after the date
			 of enactment of this Act.
			
